


Exhibit 10.13

 

CHANGE OF CONTROL AGREEMENT

________________________________________________________________________________________________________

                This Change of Control Agreement (the “Agreement”) is made and
entered into effective as of ____________________, by and between
___________________ (“Employee”) and Integrated Device Technology, Inc., a
Delaware corporation (the “Company”).

 

RECITALS

 

                The parties hereto understand from time to time it is possible
that another entity may consider acquiring the Company or a change in control
may otherwise occur, with or without the approval of the Company’s Board of
Directors (the “Board”); and

 

                The Board recognizes that such considerations can be a
distraction to Employee and can cause Employee to consider alternative
employment opportunities; and

 

                The Board has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Employee, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined below) of the Company; and

 

                The Board believes that it is in the best interests of the
Company and its shareholders to provide Employee with an incentive to continue
his or her employment with the Company; and

 

                The Board believes that it is imperative to provide Employee
with certain benefits upon a Change of Control and, under certain circumstances,
upon termination of Employee’s employment in connection with a Change of
Control, which benefits are intended to provide Employee with financial security
and provide sufficient income and encouragement to Employee to remain with the
Company notwithstanding the possibility of a Change of Control.

 

                To accomplish the foregoing objectives, the Board of Directors
has directed the Company, upon execution of this Agreement by Employee, to agree
to the terms provided in this Agreement.

 

                In consideration of the mutual covenants herein contained, and
in consideration of the continuing employment of Employee by the Company, the
parties agree as follows:

 

1.               At-Will Employment.  The Company and Employee acknowledge that,
the Employee’s employment is and shall continue to be at-will, as defined under
applicable law.  If Employee’s employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, the Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, the terms of certain Board resolutions
and agreements issued to Employee with respect to the grant of stock options for
the Company’s securities (as described below) and the Company’s established
employee plans and written policies at the time of termination.  The terms of
this

 

1

--------------------------------------------------------------------------------


 

Agreement shall terminate upon the date that all obligations of the parties
hereunder have been satisfied.  A termination of the terms of this Agreement
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.

 

2.               Restricted Stock and Stock Options.  Subject to Section 6
below, in the event of a Change of Control and regardless of whether an
Employee’s employment with the Company is terminated in connection with the
Change of Control, the vesting schedule for each unvested share of Common Stock
or option to purchase Common Stock held by such Employee (collectively referred
to as the “Shares”) shall be accelerated by two (2) years.  Thereafter, so long
as Employee remains employed by the Company (or a successor entity), the
remaining Shares that have not otherwise vested as of the Change of Control
shall vest over the remaining vesting term (after taking into account the 2 year
acceleration) applicable to the Shares.  Each stock option shall be exercisable
to the extent so vested in accordance with the provisions of the option
agreement and Plan pursuant to which such option was granted and each share of
restricted stock shall be freely transferable to the extent so vested in
accordance with the provisions of the agreement pursuant to which such stock was
purchased by Employee.

 

3.               Change of Control.

 

3.1.           Termination Following a Change of Control.  If Employee’s
employment with the Company is terminated at any time within two (2) years after
a Change of Control, then Employee shall be entitled to receive severance
benefits as follows:

 

3.1.1.       Voluntary Resignation.  If Employee voluntarily resigns from the
Company (other than as an Involuntary Termination (as defined below)), then
Employee shall not be entitled to receive severance benefits under this
Agreement.  Employee’s benefits will be terminated under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination.

 

3.1.2.       Involuntary Termination.  If Employee’s employment is terminated as
a result of an Involuntary Termination other than for Cause, Employee shall be
entitled to receive the following severance benefits: (i) a lump sum severance
payment consisting of (a) twelve (12) months (the “Severance Period”) of the
monthly salary which Employee was receiving immediately prior to the Change of
Control and (b) Employee’s “target bonus” prorated over the Severance Period,
with such payment being made on the termination date; (ii) a prorated amount of
Employee’s “target bonus” for the fiscal year in which the termination occurs
(or for the prior fiscal year if a target bonus has not yet been determined for
the fiscal year in which the termination occurs), calculated based on the number
of months during such fiscal year in which Employee was employed by the Company
(or a successor corporation), with such payment being made on the termination
date; (iii) continuation of all medical, dental, vision and life insurance
benefits through the end of the Severance Period

 

2

--------------------------------------------------------------------------------


 

substantially identical to those to which Employee was entitled immediately
prior to the Change of Control; and (iv) outplacement services actually incurred
and payable to a third party service provider with a total value not to exceed
$15,000.  For purposes of this Agreement, the term “target bonus” shall mean
that percentage of Employee’s base salary that is prescribed by the Company
under its Annual Executive Performance Bonus Plan (or successor plan) as the
percentage of such base salary payable to Employee as a bonus if the Company
pays bonuses at one-hundred percent (100%) of its operating plan.

 

3.1.3.       Involuntary Termination for Cause.  If Employee’s employment is
terminated for Cause (as defined below), then Employee shall not be entitled to
receive severance benefits under this Agreement.  Employee’s benefits will be
terminated under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination.

 

3.2.           Termination Apart from Change of Control.  In the event
Employee’s employment terminates for any reason, either prior to the occurrence
of a Change of Control or after the two year period following the effective date
of a Change of Control, then Employee shall not be entitled to receive severance
benefits under this Agreement.  Employee’s benefits will be terminated in
accordance with such plans and policies in effect on the date of termination.

 

4.               Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

4.1.           Change of Control.  “Change of Control” shall mean the occurrence
of any of the following events:

 

4.1.1.       Ownership.  Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities (or convertible under any circumstances into such securities);

 

4.1.2.       Merger/Sale of Assets.  A merger or consolidation of the Company
whether or not approved by the Board of Directors of the Company, other than a
merger or consolidation in which the voting securities of the Company
outstanding immediately prior to the transaction continue to represent at least
fifty percent (50%) of the total voting power of the Company or such surviving
entity immediately after such merger or consolidation;

 

4.1.3.       Sale of Assets, Liquidation.  Entering into an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets or the shareholders of the Company approve a plan of complete liquidation
of the

 

3

--------------------------------------------------------------------------------


 

Company in connection with an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

4.1.4.       Change in Board Composition.  A change in the composition of the
Board of Directors of the Company, as a result of which fewer than a majority of
the directors are Incumbent Directors.  “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date of this
Agreement or (B) are elected, or nominated for election, to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

4.1.5.       In no event shall a spin-off of less than substantially all of the
assets of the Company constitute a Change of Control for purposes of this
Agreement.

 

4.2.           Cause.  “Cause” shall mean (i) gross negligence or willful
misconduct in the performance of an Employee’s duties to the Company where such
gross negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries, (ii)
repeated unexplained or unjustified absence from the Company, (iii) a material
and willful violation of any federal or state law; (iv) commission of any act of
fraud with respect to the Company; or (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as determined in good faith by the Board of
Directors of the Company.

 

4.3.           Involuntary Termination.  “Involuntary Termination” shall include
any termination by the Company other than for Cause and Employee’s voluntary
termination, following (i) a material reduction or change in job duties,
responsibilities and requirements inconsistent with Employee’s position with the
Company and Employee’s duties, responsibilities and requirements as in effect
immediately prior to the Change of Control; (ii) any reduction of Employee’s
base compensation or target bonus; or (iii) Employee’s refusal to relocate to a
facility or location more than 50 miles from the Company’s current location.

 

5.               Tax Liability on Payments.  Notwithstanding anything contained
in this Agreement to the contrary, in the event that the vesting of the options
upon a Change of Control together with all other payments and the value of any
benefit received or to be received by Employee would result in all or a portion
of such payment to be subject to excise tax under Section 4999 of the Internal
Revenue Code, then Employee’s payment shall be either (A) the full payment or
(B) such lesser amount which would result in no portion of the payment being
subject to excise tax under Section 4999 of the Internal Revenue Code, whichever
of the foregoing amounts, taking into account the applicable Federal, state, and
local employment taxes, income taxes, and the excise tax imposed by Section 4999
of the Internal Revenue Code, results in the receipt by the Employee, on an
after-tax basis, of the greatest amount of the payment notwithstanding that all
or some portion of the payment may be taxable under Section 4999

 

4

--------------------------------------------------------------------------------


 

of the Internal Revenue Code; provided, however, that Employee will be entitled
to receive the full payment only if the excess of (C) the “parachute payments”
as defined in Section 280G(b)(2) of the Code, over (D) 2.99 times Employee’s
“base amount” as defined in Section 280G(b)(3) of the Code exceeds the sum of
(X) the greater of (i) $100,000 or (ii) ten (10) percent of the payments under
this agreement plus (Y) the excise tax imposed under Section 4999 of the Code,
plus (Z) the applicable Federal, state, and local employment taxes and income
taxes imposed on the excess of (i) the “parachute payments” as defined in
Section 280G(b)(2) of the Code, over (ii) 2.99 times Employee’s “base amount” as
defined in Section 280G(b)(3) of the Code.  All determinations required to be
made under this Paragraph 5 shall be made by Company’s independent certified
public accountants serving immediately prior to the Change of Control (the
“Accounting Firm”).  Company shall cause the Accounting Firm to provide detailed
supporting calculations of its determinations to Company and Employee.  Notice
must be given to the Accounting Firm within fifteen (15) business days after an
event entitling Employee to a payment under this Agreement.  All fees and
expenses of the Accounting Firm shall be borne solely by Company.

 

6.               Certain Business Combinations.

 

6.1             Preclusion of Pooling.  In the event of receipt of written
notification from the Securities and Exchange Commission that the enforcement of
any agreement between Employee and the Company which allows for the acceleration
of vesting of stock and/or stock options upon the effective date of a Change in
Control would preclude accounting for any proposed business combination as a
pooling of interests, and the Board otherwise desires to approve such a proposed
business transaction which requires that it be accounted for as a pooling of
interests, then any such section of this Agreement shall be null and void.  For
purposes of this Section, the Board’s determination shall require the unanimous
approval of the non-employee Board members.

 

6.2             Re-measurement of Stock Option.  In the event the Securities and
Exchange Commission determines that this Agreement requires the Company to
re-measure the price of Employee’s Shares for any reason other than upon a
Change of Control, this Agreement shall be null and void.

 

6.3             Reserved.

 

 

 

 

7.               Confidentiality.  Employee agrees that Employee will not,
without compulsion of legal process, reveal directly or indirectly any of the
terms of this Agreement to any person or entity except in confidence to those
individuals or entities to whom the disclosure is necessary to effect the
purposes of this Agreement.

 

8.               Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of

 

5

--------------------------------------------------------------------------------


 

the Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of Employee’s rights hereunder shall inure to the benefit of,
and be enforceable by, each Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

9.               Notice.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. certified mail, return receipt
requested and postage prepaid.  Mailed notices to Employee shall be addressed to
Employee at the home address Employee most recently communicated to the Company
in writing.  In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of its General Counsel.

 

10.         Miscellaneous Provisions.

 

10.1.     No Duty to Mitigate.  Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that Employee may
receive from any other source.

 

10.2.     Waiver.  No provision of this Agreement shall be modified, waived or
discharged as to Employee unless the modification, waiver or discharge is agreed
to in writing and signed by Employee and by an authorized officer of the Company
(other than Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

10.3.     Whole Agreement.  No agreements, representations or understandings
which are not expressly set forth in this Agreement have been made or entered
into by either party with respect to the subject matter hereof.  This Agreement
supersedes any agreement of the same title and concerning similar subject matter
dated prior to the date of this Agreement, and by execution of this Agreement
both parties agree that any such predecessor agreement shall be deemed null and
void.

 

10.4.     Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, excluding conflict-of-law principles that would cause the
application of the laws of any other jurisdiction.

 

10.5.     Severability. If any term or provision of this Agreement be invalid or
unenforceable, such term or provision shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement, and a suitable and
equitable term or provision shall be

 

6

--------------------------------------------------------------------------------


 

 

 

substituted therefor to carry out, insofar as may be valid and enforceable, the
intent and purpose of the invalid or unenforceable term or provision.

 

 

 

10.6.

 

Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration before a single arbitrator in the County of Santa Clara, California,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  In no event shall incidental, consequential or punitive damages
be awarded to either party.

 

 

 

10.7.

 

Legal Fees and Expenses.  The parties shall each bear their own expenses, legal
fees and other fees incurred in connection with this Agreement.

 

 

 

10.8.

 

No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

 

 

 

10.9.

 

Employment Taxes.  All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.

 

 

 

10.10.

 

Assignment by Company. The Company may assign its rights under this Agreement to
an affiliate, and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the tangible assets of the assignee are less than
$100 million at the time of assignment.  In the case of any such assignment, the
term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs Employee.

 

 

 

10.11.

 

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

                IN WITNESS WHEREOF, each of the parties has executed this
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year first above written.

 

Integrated Device Technology, Inc.

 

Employee

 

 

 

 

 

 

 

 

 

Greg S. Lang

 

 

President and Chief Executive Officer

 

 

 

 

7

--------------------------------------------------------------------------------

